Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 9, 13, 6, 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0005764 A1 to Park et al., in view of U.S. Patent Publication No. 2018/0175983 A1 to Yum et al.
As to claim 1, Park discloses a method performed by a terminal in a wireless communication system, the method comprising:
Receiving, from a base station, a RRC message including aperiodic CSI-RS resource information associated with a CSI report, wherein quasi co-location QCL information is associated with the aperiodic CSI-RS resource information (paragraph 40: TP transmission point may correspond to a eNB or a base station; paragraphs 16 [CSI reports], 193-212, disclosing “a TP can set FB-configuration -index 1, 2 and 3 shown in Table 6 to a UE in advance via RRC”, teaching that the base station/eNB would send that configuring RRC signal/message to the UE [thus teaching “a RRC message including aperiodic CSI-RS resource information associated with a CSI report”]; where table 6 discloses that each FB-configuration-index n comprises the FB-CSI-RS parameters A.-F. shown in Table 5, including “QCL assumption information Q’ “, all of the FB-CSI-RS parameters A.-F. associated with these Q’ values teaching “wherein quasi co-location QCL information is associated with the aperiodic CSI-RS resource information”, where such parameters A.-F. and Q’ are comprised in the plurality of FB-config-indexes, which are disclosed as being conveyed to the UE by the base station/TP via RRC [thus teaching “a RRC message including aperiodic CSI-RS resource information associated with a CSI report”], teaching this limitation);
Identifying a part of the aperiodic CSI-RS resource information based on a MAC CE received from the base station (paragraphs 193-212, disclosing, after the UE has been configured/informed of all the FB-config-index configurations as in the Tables 5 and 6 [“the aperiodic CSI-RS resource information “] in advance via RRC signaling from the TP/base station, “the UE acquires a FB-config-index … via MAC CE”, meaning that the TP/base station/eNB sends to the UE the MAC CE containing the FB-config-index, where that acquired FB-config-index configuration comprises various FB-CSI-RS parameters as shown in Tables 5 and 6, teaching “Identifying a part of the aperiodic CSI-RS resource information based on a MAC CE received from the base station”, teaching this limitation).
Park does not appear to explicitly disclose identifying at least one aperiodic CSI-RS resource information among the part of the aperiodic CSI-RS resource information based on DCI received from the base station; Performing a measurement based on the at least one aperiodic CSI-RS resource information; and transmitting, to the base station, the CSI report based on the measurement.
Yum discloses identifying at least one aperiodic CSI-RS resource information among the part of the aperiodic CSI-RS resource information based on DCI received from the base station (paragraph 233: disclosing a DCI including an “aperiodic CSI request”, which “designates … an aperiodic CSi-RS for the UE to reference to send an aperiodic CSI report”, teaching this limitation; further see Fig. 8 and paragrapsh 152-165, disclosing a plurality of CSI-RSs, which teach “the aperiodic CSI-RS resource information” that the designated CSI RS is a part of, further teaching this limitation);
Performing a measurement based on the at least one aperiodic CSI-RS resource information; and transmitting, to the base station, the CSI report based on the measurement (paragraph 233: disclosing a DCI including an “aperiodic CSI request”, which “designates … an aperiodic CSi-RS for the UE to reference to send an aperiodic CSI report”, teaching this limitation)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Yum discussed above, in conjunction with and to modify the teachings of Park, to reject the limitations of this claim, at least because a PHOSITA would have found it obvious to utilize/incorporate Yum’s teaching of using the DCI to identify an aperiodic CSI RS resource information , in Park’s disclosed method above, due at least to the fact that both Kim and Park are directed to methods for transmitting/communicating/implementing CSI-RS configurations. The suggestion/motivation would have been to improve the process of implementing and managing CSI-Rs related control signaling (Park, paragraphs 1-17; Kim, paragraphs 1-34; Yum, paragraphs 1-27).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 2, Kim and Park teach the limitation as in the parent claim 1.
Park further discloses wherein the aperiodic CSI RS resource is QCLed with a DMRS port (paragraph 85, disclosing ports for transmitting DMRSs) of a PDSCH (paragraph 178, disclosing “it is assumed [in this reference] that a FB-CSI-RS [“aperiodic CSI RS”] … is QCL with the DMRS of the EPDCCH”, and “a PQI (PDSCh re MAPPING AND Quasi co location indicator) index is indicated according to each EPDCCH set. A FB CSI RS of which QCL assumption is available with a DMRS of EPDCCH is fixedly set to each EPDCCH set via the PQI index”, teaching this limitation)
Park does not appear to explicitly disclose receiving, from the base station, a first DCI including information associated with an aperiodic CSI RS resource; receiving, from the base station, the PDSCH based on the first DCI.
Yum disclose receiving, from the base station, a first DCI including information associated with an aperiodic CSI RS resource (paragraph 233: disclosing a DCI including an “aperiodic CSI request”, which “designates … an aperiodic CSi-RS for the UE to reference to send an aperiodic CSI report”, teaching this limitation); receiving, from the base station, the PDSCH based on the first DCI  (paragraphs 65-69)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Yum discussed above, in conjunction with and to modify the teachings of Park, to reject the limitations of this claim, at least because a PHOSITA would have found it obvious to utilize/incorporate Yum’s teaching of using the DCI to identify an aperiodic CSI RS resource information , in Park’s disclosed method above, due at least to the fact that both Kim and Park are directed to methods for transmitting/communicating/implementing CSI-RS configurations. The suggestion/motivation would have been to improve the process of implementing and managing CSI-Rs related control signaling (Park, paragraphs 1-17; Kim, paragraphs 1-34; Yum, paragraphs 1-27).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claims 5, 9, 13, please see rejection for claim 1.
As to claims 6, 10, please see rejection for claim 2.

Claims 4, 8, 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0005764 A1 to Park et al., in view of U.S. Patent Publication No. 2018/0175983 A1 to Yum et al., further in view of U.S. Patent Publication No. 2015/0215018 A1 to Xiong et al.
As to claim 4, Yum and Park teach the limitation as in the parent claim 1.
Xiong discloses wherein the RRC message further includes CSI report configuration information associated with codebook subset restriction information (paragraphs 29, 49).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Xiong discussed above, in conjunction with and to modify the teachings of Park and Yum, to reject the limitations of this claim, at least because a PHOSITA would have found it obvious to combine and apply Yum’s teachings above to the aperiodic/semi-persistent CSI-RS resources disclosed in Park and Yum. This is further due at least to the fact that Nimbalker, Kim and Park are directed to methods for transmitting/communicating/implementing CSI RS configurations. The suggestion/motivation would have been to improve the process of implementing and managing CSI RS related signaling (Nimbalker, paragraphs 61-67; Park, paragraphs 1-17; Kim, paragraphs 1-34; Yum, paragraphs 1-27; Xiong, paragraphs 1-12).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claims 8, 12, 15, please see rejection for claim 4.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0005764 A1 to Park et al., in view of U.S. Patent Publication No. 2018/0175983 A1 to Yum et al., further in view of U.S. Patent Publication No. 2019/0349065 A1 to Zhang et al.
As to claim 12, Yum and Park teach the limitation as in the parent claim 9.
Zhang discloses wherein a time duration between the DCI and an aperiodic CSI RS received based on the at least one aperiodic CSI RS resource information exceeds a threshold (paragraph 6: m)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Zhang discussed above, in conjunction with and to modify the teachings of Park and Yum, to reject the limitations of this claim, at least because a PHOSITA would have found it obvious to combine and apply Zhang’s teachings above to the aperiodic/semi-persistent CSI-RS resources disclosed in Park and Yum. This is further due at least to the fact that Zhang, Kim and Park are directed to methods for transmitting/communicating/implementing CSI RS configurations. The suggestion/motivation would have been to improve the process of implementing and managing CSI RS related signaling (Nimbalker, paragraphs 61-67; Park, paragraphs 1-17; Kim, paragraphs 1-34; Yum, paragraphs 1-27; Zhang, paragraphs 1-55).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.

Allowable Subject Matter
Claims 3, 7,11,14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463